Citation Nr: 9916533	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-34 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death, to include basic eligibility for dependents' 
educational assistance under Chapter 35 of Title 38 of the 
United States Code.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for the veteran's cause 
of death.  The appellant, the veteran's widow, responded with 
a timely notice of disagreement and substantive appeal, 
perfecting this appeal.  She also requested a hearing at the 
RO, and such was afforded her in February 1998.  

The Board first received this claim in October 1998, at which 
time it was sent to a private medical expert for an 
independent medical opinion.  That opinion was rendered in 
January 1999, and the appeal has been returned to the Board.  


FINDINGS OF FACT

1.  The veteran passed away in his home on December 19, 1996.  
According to the death certificate, the immediate cause of 
death was ischemic cardiomyopathy, with coronary artery 
disease listed as an underlying cause.  

2.  At the time of his death, the veteran was service 
connected for post-operative residuals of a right pterygium 
removal and bilateral hearing loss.



3.  Expert medical opinions of record suggest the veteran had 
a cardiovascular disability present during service, and such 
a disability played a principal or contributory role in 
causing his death.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's cause of 
death, and basic eligibility for dependents' educational 
assistance under the provisions of Chapter 35 of title 38 of 
the United States Code is established.  38 U.S.C.A. §§ 1310, 
3501, 5107 (West 1991 & Supp 1998); 38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active military service from March 1957 to 
May 1978.  According to his service medical records, he had 
no cardiovascular disability at the time of his March 1978 
service separation medical examination.  He reported no 
history of heart trouble or abnormal blood pressure, but did 
report a previous history of shortness of breath and pain or 
pressure in the chest.  A periodic physical examination was 
afforded the veteran in November 1969, with a concurrent EKG.  
The EKG noted "borderline tracing" with left axis deviation 
of -60º.  A repeat EKG was ordered, but this diagnostic test, 
if performed, is not of record.  Medical treatment notes from 
late 1969 revealed complaints of dyspnea on expiration and 
difficulty breathing on the part of the veteran.  A 
complicated upper respiratory infection was suspected, and he 
was referred to a military hospital for further evaluation.  
He was hospitalized for 5 days, during which time he reported 
diffuse mild chest pain with coughing.  A chest x-ray was 
normal.  A viral syndrome was diagnosed, and he was 
discharged to duty upon recovery.  In April 1970, the veteran 
was again hospitalized for observation following reports of 
right side abdominal pain, especially upon exertion.  No 
diagnosis was given.  In September 1970, he again reported 
chest pain on the right side, with no specific injury noted.  
X-ray examination was negative, and a strain was diagnosed.  
EKGs were also afforded the veteran in October 1977 and March 
1978.  He retired from service in May 1978.  

Beginning in the early 1990's, the veteran began seeking 
treatment for cardiovascular difficulties.  According to a 
February 1992 letter from Dr. R.L.W., M.D., the veteran had 
"advanced" heart dysfunction, cause unknown at that time, 
which would require coronary artery bypass grafting and/or a 
possible heart transplant.  He was essentially "fully 
disabled."  

In February 1992, the veteran underwent cardiovascular 
surgery at a private medical hospital.  A triple arterial 
bypass was performed, and his post-operative recovery was 
complicated by atrial flutter/fibrillation and marked weight 
gain.  He eventually stabilized sufficient to allow for 
discharge from the hospital in March 1992, to be followed 
with medication and outpatient treatment.  

The veteran passed away in his home on December 19, 1996.  
According to the death certificate, the immediate cause of 
death was ischemic cardiomyopathy, with coronary artery 
disease listed as an underlying cause.  Diabetes mellitus and 
asthma were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  He was 57 years of age.  The death certificate was 
certified by Dr. D.G.C., M.D., and no autopsy was performed.  
At the time of his death, the veteran was service connected 
for post-operative residuals of a right pterygium removal and 
bilateral hearing loss.  He had previously applied for 
service connection for heart disease, but this claim was 
denied by the RO.  A July 1995 decision by the Board upheld 
this denial.  

The veteran's widow, the appellant, filed a July 1997 
application for dependency and indemnity compensation, to 
include service connection for the veteran's cause of death.  
The RO reviewed the evidence of record and, in an August 1997 
rating decision, denied service connection for cause of 
death.  The appellant filed an October 1997 notice of 
disagreement and, after receiving a statement of the case, 
responded with a December 1997 VA Form 9 substantive appeal.  
She also requested a hearing before a hearing officer at the 
RO.  

In support of her claim, the appellant submitted the medical 
opinion of Dr. R.L.M., M.D., a cardiologist who had treated 
the veteran and reviewed the service medical records.  In a 
June 1997 letter, he stated the veteran's November 1969 EKG 
was "definitely not normal," displaying "a pattern 
sometimes seen in posterior myocardial infarction."  The 
October 1977 EKG confirmed deviation of the left axis, 
although less significant.  The March 1978 EKG displayed 
"prominent R waves."  Thereafter, the doctor did not begin 
treating the veteran until 1992, when cardiac catheterization 
in January 1992 revealed complete obstruction of the right 
coronary artery, a condition which would account for the 
"posterior infarction" potentially noted in the November 
1969 EKG.  In conclusion, the doctor stated the above 
information "provides some data" of the presence of cardiac 
disease during the veteran's service.  

The RO forwarded the veteran's file to a VA medical doctor 
for an expert opinion, and received a response in August 
1997.  The VA doctor reviewed the records and concluded the 
evidence cited by Dr. R.L.M. was "non-specific," as it was 
"extremely unlikely that these [results] were due to a 
coronary event" during service.  He also stated the 
veteran's cardiovascular disability was not at least as 
likely as not "related to his military service."  

A second private medical opinion was submitted by the 
appellant in September 1997.  Dr. D.G.C., M.D., who had also 
treated the veteran prior to his death, reviewed medical 
evidence provided by the appellant, and concurred with the 
conclusions of Dr. R.L.M., in that the veteran's November 
1969 EKG results "are not inconsistent with cardiac 
disease."  The evidence suggested "longstanding and severe 
chronic heart disease," including "significant heart 
disease while in service."  

The appellant was afforded a personal hearing at the RO in 
February 1998.  She testified that when she first met the 
veteran in 1971, he had recurring problems with shortness of 
breath and chest pains.  Following service he continued to 
experience those same symptoms, and was constantly fatigued.  
The appellant asserted that the ongoing complaints of 
shortness of breath and chest pain, first manifested during 
service, were indicative of a cardiovascular disability which 
was not actually diagnosed until the early 1990's.  

The RO reviewed this evidence and continued the prior denial 
for service connection for the veteran's cause of death.  The 
claim was then forwarded to the Board in October 1998.  At 
that time an independent medical opinion was requested by the 
Board to address certain unresolved medical questions.  A 
private medical doctor and cardiology specialist, Dr. W.C.R., 
reviewed the evidence of record and gave his expert medical 
opinion on the questions posed by the Board.  In a January 
1999 letter, he stated he agreed with the assessments of Drs. 
R.L.M. and D.G.C., in that the veteran did display "clinical 
symptoms typical for acute coronary ischemic disease in 
December of 1969."  Dr. W.C.R. also found the veteran's EKG 
results "could have been due to coronary artery disease."  
Thus, there existed a "reasonable likelihood that [his] 
coronary disease was present while he was in service."  




Analysis

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  Service connection may be 
granted for a veteran's cause of death if a disability 
causing death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  The death of a veteran will 
be service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1998).  When, after all the 
evidence is presented, an approximate balance exists between 
the positive and negative evidence, the benefit of the doubt 
will be granted the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).

Basic eligibility for dependents' educational assistance is 
warranted if  the veteran died of a service-connected 
disability.  38 U.S.C.A. § 3501 (West 1991 & Supp. 1998).   

As an initial matter, the appellant's claim is well grounded, 
meaning it is plausible.  All relevant evidence has been 
obtained with regard to the claim and no further assistance 
to the appellant is required to comply with the VA's duty to 
assist her.  38 U.S.C.A. § 5107(a) (West 1991).   

At the time of the veteran's death, he was not service 
connected for ischemic cardiomyopathy, coronary artery 
disease, diabetes mellitus, or asthma.  He had previously 
applied for service connection for heart disease, and this 
was denied by the RO.  An appeal to the Board was filed, and 
in a July 1995 decision, the claim for service connection for 
heart disease was again denied.  

Nevertheless, the appellant has presented medical evidence 
suggesting the veteran's fatal cardiovascular disability was 
first incurred in service; if true, this would warrant 
service connection for the veteran's cause of death.  
38 C.F.R. § 3.312 (1998).  Specifically, the medical opinions 
of Drs. R.L.M. and D.G.C., both of whom treated the veteran 
for cardiovascular disabilities prior to his death, state the 
service medical records from November and December 1969 
reflect abnormal EKG results and the reasonable possibility 
of cardiac disease at that time.  Additionally, the 
independent medical opinion obtained by the Board in January 
1999 concurs with these doctors' findings and concludes that 
there is a "reasonable likelihood" the veteran's cardiac 
disease was present in service.  

In contrast to these opinions is the August 1997 opinion of a 
VA doctor who reviewed the records and concluded the evidence 
cited by the private physicians was "non-specific," as it 
was "extremely unlikely that these [results] were due to a 
coronary event" during service.  He also stated the 
veteran's cardiovascular disability was not at least as 
likely as not "related to his military service."  Thus, the 
record contains several conflicting medical opinions, all 
rendered by competent medical experts.  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The weight to be attached to 
such opinions is a matter within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In reviewing the opinions of record, the statements by Drs. 
R.L.M. and D.G.C. will be given greater weight because both 
physicians treated the veteran prior to his death; Dr. D.G.C. 
also certified the veteran's death certificate.  In contrast, 
the VA medical doctor, while a competent expert witness, did 
not ever have the opportunity to examine the veteran prior to 
his death.  Also, the independent medical opinion obtained by 
the Board plainly concurs with Drs. R.L.M. and D.G.C., and 
provides a reasonable medical basis for doing so.  While all 
the experts agree that it is impossible to be absolutely 
certain regarding any connection between the veteran's in-
service symptoms of chest pain, shortness of breath, etc., 
and his fatal cardiovascular disabilities, the clear weight 
of the evidence supports a finding that that the veteran 
first incurred these eventually fatal disabilities during 
service.  

In conclusion, the medical evidence of record establishes 
that the veteran first incurred a cardiovascular disability 
in service, and this disability was either a principal or 
contributory cause of his death.  Accordingly, service 
connection for the veteran's cause of death is warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).  Because the record establishes a basis for the grant 
of service connection for the cause of death, basic 
eligibility for dependents' educational assistance is also 
established.  


ORDER

Service connection for the veteran's cause of death is 
granted, to include basic eligibility for dependents' 
educational assistance under the provisions of  Chapter 35 of 
Title 38 of the United States Code.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

